DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-8, 11-14, 16, 18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a system for reducing oxidation, comprising a braking assembly, a conduit configured to deliver an inert fluid, wherein delivery of the inert fluid to the braking assembly via the conduit is actuated in response to determining a status of the braking assembly, wherein the status pertains to a likelihood of oxidation of the friction disk, and wherein the status comprises at least one of a threshold aircraft speed, a threshold aircraft deceleration, and a threshold braking force, as per claim 1; or an aircraft comprising a controller to determine a status of the braking assembly pertaining to a likelihood of oxidation of the friction disk, the controller configured to selectively control delivery of the inert fluid to the braking assembly to reduce oxidation of the friction disk based on the status of the braking assembly, the inert fluid being delivered via the conduit in response to determining if deceleration of the aircraft meets a threshold aircraft deceleration, as per claim 6; or a method for reducing oxidation of a friction disk, determining a status of the braking assembly, wherein determining the status of the braking assembly comprises determining if an aircraft deceleration meets a threshold aircraft deceleration, wherein the status pertains to a likelihood of oxidation of the friction disk of the braking assembly; and based on the status of the braking assembly, delivering an inert fluid to the braking assembly to reduce oxidation of the friction disk of the braking assembly, as per claims 14 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sakai teaches an oxidation prevention for disc brakes.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 3, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657